NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-1261
                                   ________________

                       JUAN TOMAS SANCHEZ-RODRIGUEZ,

                                                        Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                                        Respondent
                                   ________________

                        On Petition for Review of a Final Order
                         of the Board of Immigration Appeals
                Immigration Judge: Honorable Kuyomars “Q” Golparvar
                             (Agency No. A089-607-146)
                                  ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 24, 2018

        Before: AMBRO, CHAGARES and GREENAWAY, JR., Circuit Judges

                           (Opinion filed: September 28, 2018)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Juan Tomas Sanchez-Rodriguez asks us to reverse the denial by the Board of
Immigration Appeals of a discretionary waiver of inadmissibility. We lack jurisdiction to

do so, and thus we dismiss his petition. See 8 U.S.C. § 1252(a)(2)(B)(i); Cospito v. Att’y

Gen., 539 F.3d 166, 170 (3d Cir. 2008).
       Sanchez-Rodriguez first entered the United States in 2000. He later married a

United States citizen, and his status was adjusted to lawful permanent resident. Sanchez-

Rodriguez’s immigration problems began after he was convicted for fraud and identity

theft, and the Government sought to remove him from the United States as an “alien who

is convicted of an aggravated felony at any time after admission[.]” 8 U.S.C.

§ 1227(a)(2)(A)(iii).
       To avoid removal, Sanchez-Rodriguez requested an adjustment of status, and it is

undisputed that he cannot obtain the relief he requests without a discretionary waiver of

inadmissibility. See id. § 1182(h). Waivers may be granted, among other reasons, if
removal would result in “extreme hardship” for a citizen or a permanent resident who is a

member of the petitioner’s immediate family. See id. The Immigration Judge (“IJ”) held

both that Sanchez-Rodriguez was statutorily ineligible for a waiver and that, even if he

were eligible, the IJ would exercise his discretion to deny the waiver because Sanchez-

Rodriguez’s criminal record outweighed the hardship his family would suffer from his

removal. The Board dismissed his appeal.
       Sanchez-Rodriguez disagrees with the IJ and Board’s balancing of the factors that

bear on whether they decide to grant a discretionary waiver. But Congress has decreed

that “our jurisdiction does not extend to an agency’s factual and discretionary

determinations underlying the denial of waivers based on an analysis involving extreme

hardship.” Cospito, 539 F.3d at 170; accord 8 U.S.C. § 1252(a)(2)(B)(i). We cannot


                                             2
second guess whether his particular circumstances warrant a waiver. Accordingly, we
dismiss his petition for review.




                                          3